UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6301


ROBERT E. YOUNG,

                                              Plaintiff - Appellant,

          versus


IKE ROBINSON, Administrator,

                                              Defendant - Appellee,

          and


COUNTY OF ABBEVILLE,

                                                          Defendant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Joseph F. Anderson, Jr., Chief
District Judge. (6:04-cv-00823-JFA)


Submitted: June 22, 2006                       Decided: June 30, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert E. Young, Appellant Pro Se.     Russell W. Harter, Jr.,
CHAPMAN, HARTER & GROVES, P.A., Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert   E.   Young    appeals   the   district    court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.            We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.             Young v. Robinson,

No. 6:04-cv-00823-JFA (D.S.C. Jan. 26, 2006).              We dispense with

oral   argument   because   the    facts    and   legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                   - 2 -